Citation Nr: 0426341	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  94-41 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from September 1973 to 
September 1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 1999, the Board remanded these issues to the RO for 
additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for further appellate review.  The veteran's 
representative submitted additional argument in his behalf in 
August 2004.

It is noted that service connection has been granted for 
bilateral pes planus.  The foot disorder claimed herein is 
distinct from that pathology and nothing herein should be 
taken as discussing or considering that disorder or the grant 
of service connection therefore.


FINDINGS OF FACT

1.  The service medical records (SMRs) reflect isolated 
entries of complaints, findings, and treatment for, a left 
knee injury.  SMRs do not reflect any entries of complaints, 
findings, and treatment for, an acquired underlying left knee 
disorder or continuing pathology after treatment of an acute 
injury.

2.  The Report of Medical Examination for Retirement reflects 
that the veteran's musculoskeletal system and lower 
extremities were assessed as normal.

3.  VA examiners diagnosed probable chondromalacia and 
femoral arthritis within one year of the veteran's retirement 
but without clinical confirmation of an underlying left knee 
disorder.  The most recent examination found no active 
symptoms or pathology.  X-rays have failed to confirm 
arthritis of the left knee.

4.  The evidence of record does not show a left knee disorder 
to have been caused or made worse by active military service.

5.  The SMRs do not reflect any entries for complaints, 
findings, and treatment for, a left ankle disorder, to 
include arthritis.  The Report of Medical Examination for 
Retirement reflects that the veteran's lower extremities were 
assessed as normal.

6.  There is no evidence of any complaints, findings, and 
treatment for, a left ankle disorder, to include arthritis, 
within one year of the veteran's retirement from active 
service, nor is there any evidence of a current disorder or 
arthritis.

7.  The evidence of record does not show a left ankle 
disorder to have been caused or made worse by active military 
service.

8.  The SMRs do not reflect any entries for complaints, 
findings, and treatment for, a left foot disorder.  The 
Report of Medical Examination for Retirement reflects that 
the veteran's lower extremities were assessed as normal.

9.  The veteran is service connected for bilateral pes 
planus.  The evidence of record shows that he manifests 
occasional plantar fascitis of the left foot due to his pes 
planus.

10.  There is no evidence of any complaints, findings, or 
treatment for, arthritis of the left foot within one year of 
the veteran's retirement from active service.

11.  The evidence of record does not show a left foot 
disorder other than pes planus to have been caused or made 
worse by active military service.




CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active military service, nor may arthritis be presumed to 
have been incurred in or aggravated by active
military service.  A current left knee disorder is not 
clinically established.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).

2.  A left ankle disorder was not incurred in or aggravated 
by active military service, nor may arthritis be presumed to 
have been incurred in or aggravated by active military 
service.  A left ankle disorder is not clinically 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).

3.  A left foot disorder was not incurred in or aggravated by 
active military service, nor may arthritis be presumed to 
have been incurred in or aggravated by active military 
service.  A left foot disorder other than pes planus is not 
clinically established.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 1993.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error via the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's claim remained under 
continuous development after the initial adverse adjudication 
and throughout the appeal period.  Third, in a letter dated 
in December 2002 (letter), the RO informed the veteran of the 
VCAA and VA's obligations under the act, to include the 
evidence needed to support his claims.  As to who would 
obtain what part of the evidence needed, the letter informed 
the veteran that the RO had obtained his SMRs and his VA 
treatment records.  Further, the letter asked the veteran to 
submit any and all records for treatment of his claimed 
disorders since January 1994, or, if he so desired, the RO 
would obtain any private treatment records he identified as 
related to this claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  The letter also informed the 
veteran to send evidence as soon as possible, which the Board 
construes as reasonably informing him to submit any evidence 
in his possession.

In March 2004, the RO again provided the veteran a VCAA 
notice letter, wherein the RO informed him of all of the 
evidence received to that date.  The March 2004 letter again 
informed the veteran that the RO would obtain any records he 
identified not already or record, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.

The Board finds that the letter and the March 2004 letter 
meet the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) 
(2003); VAOPGCPREC 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also finds that 
any procedural deficiency as concerns the timing of the VCAA 
notice is harmless and has not prejudiced the veteran in the 
pursuit of his claim.  As noted, the veteran's case has been 
under continued development and he did not request 
development of any additional evidence after receiving the 
letter or the March 2004 letter.  Thus, the Board has clear 
evidence as to how the veteran would respond to a proper 
notice, albeit after the initial adjudication.  See Valiao v. 
Principi, 17 Vet. App. 229, 231-32 (2003); Huston v. 
Principi, 17 Vet. App. 195, 203 (2003) ("it is not for the 
Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Accordingly, in light of VCAA notice having been provided, 
and the fact that the veteran has demonstrated by his 
actions, including those after receipt of VCAA notice, that 
there is no missing evidence to be obtained, the Board finds 
no prejudice to the veteran.  Pelegrini, 18 Vet. App. at 121-
22; see also Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. 
Cir. 2004).  These documents have essentially sought any 
information that the veteran had, and it appears that there 
are no outstanding records.

The Board notes the fact that the case file reflects that the 
letter was returned as undelivered and also notes the 
veteran's representative's assertions as concerns the 
validity of the notice.  The case file also reflects that the 
letter either was resent or the March 2004 letter was issued 
to ensure that the veteran had receive the requisite notice.  
The Board finds that this factor does not impact the finding 
of no prejudice, as the Board notes that the veteran and his 
representative base his claims on his SMRs and the findings 
of the VA examinations.  Further, as noted, there have been 
no requests for development or any specific substantive 
assertion that the timing of the notice in fact prejudiced 
the veteran in the development of his claim.

As concerns the duty to assist, the RO obtained the veteran's 
treatment records and arranged for appropriate examinations 
throughout the appeal period.  As noted, neither the veteran 
nor his representative has asserted that there is any 
additional evidence to be developed or that there was a 
request for further development to which the RO did not 
respond.  The Board notes the veteran's representative's 
assertion that another Compensation and Pension examination 
is in order and will discuss that in the analysis part of the 
decision.  All records obtained or generated have been 
associated with the claim file.  The Board finds that the RO 
has complied with the duty to assist.  38 C.F.R. § 3.159(c) 
(2003).

Historically, the veteran filed his claim in May 1993.  A 
November 1993 rating decision denied the claims.

Factual background.

A July 1983 SMR entry reflects the veteran presented with 
complaints of substantial pain.  The examiner noted 
appearance of joint pain in elbows, shoulders, and joints of 
lower extremities.  The examiner also observed chemosis and 
that the pharnyx was diffusely reddened.  The examiner 
entered an assessment of acute systemic disease.  
Parenthetically, the Board notes that chemosis is edema of 
the bulbar conjunctiva, forming a swelling around the cornea.  
Steadman's Medical Dictionary, 27th Edition, (2000) 330.

A February 1984 SMR entry reflects that the veteran presented 
at the emergency room with a complaint of having twisted his 
left knee while jumping on a trampoline.  The examiner 
observed that the veteran ambulated into the emergency room.  
Physical examination revealed no gross edema and subjective 
pain in the muscle below the knee.  The examiner entered an 
assessment of ligament strain and prescribed a wrap and 
Tylenol.  The veteran presented again the next day with a 
complaint of increasing pain of the left knee.  Physical 
examination noted no further edema and subjective pain with 
ambulation.  The examiner again assessed ligament strain and 
placed the veteran on crutches.

Three days later, physical examination revealed moderate 
tenderness to palpation of the proximate fibula and good 
pulses.  An x-ray of the proximate fibula was negative.  The 
examiner entered an assessment of ligament strain of the left 
lower leg and recommended heat and continued use of the 
crutches.  There are no other entries as concerns the left 
knee.

A December 1984 SMR entry reflects that the veteran presented 
at the emergency room with a complaint of left foot pain of 6 
hours duration.  The veteran denied any history of trauma and 
reported that he experienced a sprain over the same area, 
which required a cast.  Physical examination revealed 
tenderness along the course of the 5th left metacarpal bone.  
The examiner entered an assessment of grossly normal left 
foot with no deformity.  No ankylosis.  The examiner entered 
an assessment of arthritis of the left foot.  There is no 
record of any sequela as concerns the left foot.  It is not 
indicated that any X-rays were accomplished.

The SMRs reflect no entries to the effect of the veteran 
having received cast treatment for left foot or left ankle 
pathology.  Entries in April 1982 reflect that he was placed 
in a cast for two weeks as treatment for a ligament sprain of 
the right ankle.  The last entry in April 1982 reflects 
resolved ligament sprain and removal of the cast.

The February 1993 Report of Medical History for the 
examination at retirement reflects that the veteran indicated 
that he broke his left ankle in 1983, and injured his left 
knee in 1993.  The February 1993 Report of Medical 
Examination for Retirement reflects no notation of 
musculoskeletal pathology and assessed the veteran's lower 
extremities and musculoskeletal system as normal.

The June 1993 VA examination report reflects that the veteran 
reported having left ankle pain since 1983 which was acute in 
onset.  He was treated with nonsteroidal medication, and 
since, he had mild morning stiffness and arthralgia.  He 
denied swelling and he reported high activity but complained 
of arthralgia.  The veteran also reported left knee pain and 
anthalgia when walking down stairs since the trampoline 
injury.  The veteran denied any history of arthritis but 
related that his grandmother had osteoarthritis.  The 
examiner observed the veteran to ambulate without any limp or 
discomfort and noted pes planus bilaterally.  Physical 
examination of the left knee revealed full range of motion 
(ROM), with mild tenderness with moving of the patella 
associated with pressure.  There was no crepitation and 
Watson's sign was negative.  Apprehension test for patella 
movement was positive.

Examination of the left ankle revealed no synovitis, 
swelling, or warmth.  The veteran showed full ROM in eversion 
and inversion without any significant tenderness.  There was 
no effusion, warmth, or enlargement of the medial or lateral 
malleous.  There was mild tenderness in pressure over the 
medial and lateral malleous.  Achilles tendon was intact.  
There were no nodules, tenderness, or swelling.  MIP joints 
were intact.  There was no swelling, sausage joints or 
tenderness.  Pending x-ray reports, the examiner entered 
diagnoses of left ankle arthralgia, questionable post-sprain, 
degenerative joint disease, and probable left knee 
chondromalacia patella.  X-rays of the left ankle and left 
knee were interpreted as revealing no abnormality of the left 
knee and normal bones and soft tissue of the left ankle.

The January 1994 examination report reflects that the veteran 
was referred to the arthritis clinic for a follow-up 
evaluation.  The report reflects that the veteran reported 
the same history and symptoms as reported at the July 1993 
examination.  The examiner observed the veteran to ambulate 
without difficulty and without a limp.  Physical examination 
revealed the left knee to have full ROM, without any 
crepitation or effusion.  There was mild tenderness over the 
patellar in apprehensive test of the left patellar.  There 
was no muscle atrophy in the thighs or calves.  The veteran's 
ankles exhibited full ROM, with mild tenderness upon 
palpation of the left lower lateral malleous but without 
swelling, synovitis, or warmth.  The examiner noted the 
negative x-rays of July 1993 and rendered diagnoses which 
included, left knee arthralgia, probably chondromalacia, 
patellar of the left knee, femoral arthritis, and left ankle 
arthralgia, questionable etiology.  Again, it was noted that 
X-rays taken in July 1993, were interpreted and were 
negative.

A December 2003 VA examination report reflects that physical 
examination revealed the circumference of the left and right 
knee to be equal.  There is no swelling of the left knee, and 
ROM is normal at 0 to 150 degrees.  Lachman, McMurray, and 
drawer tests were negative.  There was no stress, valgus, or 
varus, problem.  Physical examination of the left ankle 
revealed it to be essentially normal, to include normal ROM 
in dorsiflexion, flexion, inversion, and eversion.  The 
examiner rendered a diagnosis of severe left knee sprain in 
the 1980s with apparent excellent recovery and recently no 
minimal discomfort and normal ROM.  Diagnosis of the left 
ankle was physical examination completely negative and ROM 
normal.

The December 2003 Podiatry Examination Report reflects that 
the veteran presented with a report of flat feet.  Physical 
examination revealed slight tenderness of the left medial 
band of plantar fascia, slight to deep palpation.  The 
examiner rendered a diagnoses of mild plantar fascitis, left 
foot, pes planus, and observed that the plantar fascitis is 
due to the veteran's flat feet.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  Further, certain chronic 
diseases, such as arthritis, may be presumed to be service 
connected if they manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2002).  When making a determination 
of service connection, VA must administer its regulations 
under a broad and liberal interpretation consistent with the 
facts in each case.  38 C.F.R. § 3.303(a) (2003).

As concerns the veteran's claimed left ankle disorder, the 
evidence of record shows that the SMRs reflect no instances 
of treatment for the left ankle.  As noted above, the SMRs 
show the veteran's report of having received cast treatment 
for his left ankle is inaccurate, as the SMRs reflect the 
cast treatment was for his right ankle.  Further, the VA 
examination reports reflect that no current pathology was 
shown or diagnosed.  There must be a diagnosed current 
disorder for allowance of service connection.  Hickson v. 
West, 12 Vet. App. at 253.  A similar situation exists as 
concerns the veteran's claim for a left foot disorder.  The 
examiner at the December 2003 foot examination observed that 
the only disorder diagnosed is related to the service-
connected pes planus.  Thus, the veteran is already 
compensated for that via the evaluation of his pes planus 
disorder.

As concerns the claim for a left knee disorder, the Board 
notes the diagnoses at the July 1993 examination of probable 
left knee chondromalacia patella and left knee arthralgia, 
probably chondromalacia patellar, femoral arthritis, at the 
January 1994 examination.  The Board further notes that a 
diagnosis couched in terms of "probable" is not a firm or 
definitive diagnosis.  This factor is further supported by 
the x-ray reports, which were interpreted as showing no 
arthritis pathology.  Parenthetically, the Board notes that 
arthralgia is defined as pain in a joint, especially one not 
inflamed.  See Steadman's Medical Dictionary, 27th Edition, 
(2000) 149.  Finally, there is no X-ray evidence of arthritis 
of any of these joints within 1 year of separation from 
service.  Without such X-ray confirmation, no pathology to a 
compensable degree is shown.  See 38 C.F.R. § 4.71a Code 
5003.

The Board notes the veteran's representative's assertion that 
another examination should be directed, primarily because the 
December 2003 examination report does not reflect that the 
examiner was provided with the case file.  See Stegall v. 
West, 11 Vet. App. 208 (1998).  First, the July 1999 remand 
did not mandate that the case file be provided the examiner.  
Second, the examiner conducted a thorough examination, 
including having ordered x-rays.  Finally, there is recorded 
clinical history from the veteran that is sufficient to 
provide background to conduct an evaluation.  Thus, his 
diagnosis of no active pathology is supported by the findings 
of his examination report.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a left foot disorder is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



